

Exhibit 10.2
NONCOMPETITION AGREEMENT
This Noncompetition Agreement (this “Noncompetition Agreement”), dated as of
September 30, 2013, is made by and between Vanguard Health Systems, Inc., a
Delaware corporation (the “Company”) and Bradley A. Perkins (the “Executive”).
WHEREAS, the Company desires to secure certain confidentiality and
noncompetition restrictions on the Executive from and after the date hereof and
the Executive desires to provide such restrictions, in each case pursuant to the
terms and conditions hereof;
WHEREAS, the parties desire to enter into this Noncompetition Agreement setting
forth the terms and conditions of the Executive’s confidentiality and
noncompetition restrictions; and
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:
1. Consideration. In consideration for the Executive agreeing to abide by the
terms and conditions of this Noncompetition Agreement, the Company shall pay
Executive $1,900,000, as a lump sum cash payment within 30 days of the date
hereof.
2. Confidentiality. The Executive covenants and agrees that he will not at any
time during and after the end of his employment, directly or indirectly, use for
his own account, or disclose to any person, firm or corporation, other than
authorized officers, directors and employees of the Company or its subsidiaries,
Confidential Information (as hereinafter defined) of the Company. As used
herein, “Confidential Information” of the Company means information of any kind,
nature or description which is disclosed to or otherwise known to the Executive
as a direct or indirect consequence of his association with the Company, which
information is not generally known to the public or by others in the businesses
in which the Company is engaged or which information relates to specific
investment opportunities within the scope of the Company’s business which were
considered by the Executive or the Company during the term of his employment.
3. Noncompetition. The Executive covenants and agrees that while the Executive
remains employed by the Company or its subsidiary and for a period of 18 months
following the termination of the Executive’s employment, the Executive shall
not, directly or indirectly own any interest in, operate, join, control, or
participate as a partner, director, principal, officer, or agent of, enter into
the employment of, act as a consultant to, or perform any services for any
entity which is a general acute care hospital system or is in the general acute
care hospital or general acute care hospital management business.
Notwithstanding anything herein to the contrary, the foregoing provisions of
this Section 3 shall not prevent the Executive from (a) acquiring securities
representing not more than 5% of the outstanding voting securities of any
publicly held corporation or (b) working as an accountant or an attorney for a
law or accounting firm.
4. Entire Agreement. This Noncompetition Agreement contains all the
understandings between the parties hereto pertaining to the matters referred to
herein, and shall supersede all undertakings and agreements, whether oral or in
writing, previously entered into by them with respect thereto. The Executive
represents that, in executing this Noncompetition Agreement, he does not rely
and has not relied upon any representation or statement not set forth herein
made by the Company with regard to the subject matter, bases or effect of this
Noncompetition Agreement or otherwise.



--------------------------------------------------------------------------------



5. Amendment or Modification, Waiver. No provision of this Noncompetition
Agreement may be amended or waived unless such amendment or waiver is agreed to
in writing, signed by the Executive and by a duly authorized officer of the
Company. No waiver by any party hereto of any breach by another party hereto of
any condition or provision of this Noncompetition Agreement to be performed by
such other party shall be deemed a waiver of a similar or dissimilar condition
or provision at the same time, any prior time or any subsequent time. This
Noncompetition Agreement is a personal contract and the rights and interests of
the Executive hereunder may not be sold, transferred, assigned, pledged,
encumbered, or hypothecated by him.
6. Severability. If any provision of this Noncompetition Agreement or the
application of any such provision to any party or circumstances shall be
determined by any court of competent jurisdiction to be invalid and
unenforceable to any extent, the remainder of this Noncompetition Agreement or
the application of such provision to such person or circumstances other than
those to which it is so determined to be invalid and unenforceable, shall not be
affected thereby, and each provision hereof shall be validated and shall be
enforced to the fullest extent permitted by law.
7. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Noncompetition Agreement to the extent
necessary to the intended preservation of such rights and obligations.
8. Governing Law; Attorney’s Fees.
(a) This Noncompetition Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee, without regard to its
conflicts of laws principles.
(b) The prevailing party in any dispute arising out of this Noncompetition
Agreement shall be entitled to be paid its reasonable attorney’s fees incurred
in connection with such dispute from the other party to such dispute.
9. Headings. All descriptive headings of sections and paragraphs in this
Noncompetition Agreement are intended solely for convenience, and no provision
of this Noncompetition Agreement is to be construed by reference to the heading
of any section or paragraph.
10. Counterparts. This Noncompetition Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Noncompetition
Agreement as of the date first above written.




 
 




VANGUARD HEALTH SYSTEMS, INC.
 
 
 
 
 
By:
/s/ James H. Spalding
 
 
Name:  James H. Spalding
 
 
Title:   Executive Vice President, General Counsel & Secretary
 
 
 
THE EXECUTIVE
 
 
 
 
 
By:
/s/ Bradley A. Perkins
 
 
Name:  Bradley A. Perkins




